Citation Nr: 0218495	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to reimbursement or payment by the Department 
of Veterans Affairs (VA) of the cost of unauthorized 
medical treatment provided by the Cox-Monett Hospital on 
August 16, 2001.

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from August 1966 
to February 1987.  This matter comes to the Board of 
Veterans' Appeals (Board) from an October 2001 
determination of the Fayetteville, Arkansas VA Medical 
Center (MC) which denied reimbursement or payment by VA of 
the cost of unauthorized medical services provided on 
August 16, 2001, by the Cox-Monett Hospital.


FINDINGS OF FACT

1.  Since prior to August 16, 2001, service connection has 
been in effect for irritable colon, rated 30 percent 
disabling.

2.  The veteran received medical care from Cox-Monett 
Hospital on August 16, 2001.

3.  The evidence does not reveal that VA approved a 
request for prior authorization for the medical services 
in question.

4.  No medical emergency is shown to have existed during 
the time the veteran received treatment at the Cox-Monett 
Hospital on August 16, 2001.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the 
cost of unauthorized medical services provided by the Cox-
Monett Hospital on August 16, 2001, have not been met. 38 
U.S.C.A. §§ 1728, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has recently issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, while the VAMC did not have the benefit of the 
explicit provisions of VCAA, the Board finds that VA's 
duties to the veteran have nonetheless been fulfilled as 
to the issues on appeal.

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  First, the discussions in the VAMC's decision and 
the March 2002 statement of the case informed the veteran 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.  
Also, it is noted that in March 2002 and July 2002, the 
veteran provided lengthy written argument regarding this 
issue on appeal in which he specifically noted the 
applicable regulatory criteria.

Second, VA has a duty to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C. § 5103A.  Here, the veteran has not referenced any 
unobtained evidence that might aid his claim or that might 
be pertinent to the bases of the denial of this claim.  
Although a medical examination was not provided in this 
case, the Board notes that the decision was made by a 
medical professional, and a reconsideration was also made 
by a medical professional.  Thus, the Board finds that 
there is no indication, nor has the veteran argued, that 
an examination would be probative of the issue at hand.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  In sum, the Board finds that 
there is sufficient evidence of record to decide this 
appeal; there is no indication that the claim for benefits 
is incomplete.

In view of the foregoing, the Board concludes that VA has 
complied with, or gone beyond, the mandates of the new 
legislation and its implementing regulations.  Again, 
there is no indication that there now exists any 
additional evidence from any source that could 
substantiate the claim that has not been obtained.  VA has 
provided the veteran with notice of the evidence 
considered and the types of evidence he needed to submit 
to support his claim.  Thus, the Board finds that it is 
not prejudicial to the veteran to proceed to adjudicate 
the claim on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Under the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  Further development and expenditure of 
limited VA resources is not warranted in this case.

The record reveals that service connection was, at all 
times relevant to this decision, in effect for irritable 
colon, rated 30 percent disabling.

In August 2001, the veteran called Fayetteville VAMC to 
notify Fee Services that he had undergone emergency room 
care at Cox-Monett Hospital for service-connected 
irritable colon on August 16, 2001.  In October 2001, VAMC 
Fee Services received medical records from Cox-Monett 
showing an August 16, 2001 emergency room visit.  These 
showed that the veteran had been having symptoms including 
diarrhea for the previous 2 days before coming to the 
emergency room.  It was indicated that they had worsened 
the day before he came to the emergency room.  The invoice 
from Cox-Monett showed that services included emergency 
room evaluation, laboratory tests, respiratory services, 
EKG/ECG, intravenous therapy, pharmacy service sand 
medical/surgical supplies.  The total fee amount of the 
services was $1,020.99

The Fayetteville VAMC treated the invoice as a request for 
reimbursement or payment by VA for the cost of such 
medical services.  By October 2001 letter, the VAMC denied 
the claim, explaining that, after reviewing the medical 
reports concerning this period of treatment, it was the 
opinion of the medical clinical staff that there was no 
emergency which prevented the veteran from going to a VAMC 
for such treatment.

The veteran appealed the VAMC's determination, arguing 
that he was entitled to reimbursement or payment by VA for 
the cost of the private medical services he received, as a 
medical emergency did exist when he reported to Cox-Monett 
on August 16, 2001.  He had become violently ill, it was 
after 5 p.m. in the evening, he had chest pains, and this 
collectively prevented him from traveling to the 
Fayetteville VAMC 90 minutes away.  A reconsideration 
determination also denied the claim, indicating that a 
professional determination had been made that a medical 
emergency did not exist and/or VA facilities were 
available.  A record of a review by a VA physician, dated 
in October 2001, is of record and notes the 2 day period 
of the symptoms as evidence that an emergency did not 
exist.  

Initially, the Board notes that there is no indication, 
nor does the veteran contend, that he obtained VA 
authorization prior to receiving the medical services for 
which he is now seeking payment or reimbursement. 38 
U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, 17.54 (2001).  
Thus, the issue on appeal must be decided in light of the 
requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Under those criteria, VA may reimburse veterans entitled 
to hospital care or medical services for the reasonable 
value of such services that are provided by a non-VA 
facility if:

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and

(2) such care or services were rendered to a veteran in 
need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran 
who has a total disability permanent in nature from a 
service- connected disability, or (D) for any illness, 
injury, or dental condition in the case of a veteran who 
(i) is a participant in a vocational rehabilitation 
program and (ii) is medically determined to have been in 
need of care or treatment to make possible such veteran's 
entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return 
to a course of training which was interrupted because of 
such illness, injury, or dental condition; and

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three 
statutory requirements must be met before reimbursement 
can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 
(1998);  Malone v. Gober, 10 Vet. App. 539, 547 (1997).

Here, the Board notes that the Veterans Millennium Health 
Care and Benefits Act also provides general authority for 
the reimbursement of non-VA emergency treatment.  See 38 
U.S.C.A. § 1725 (West Supp. 2002); Pub. L. 106-117, Title 
I, Subtitle B, § 111, 113 Stat. 1556 (1999).  The term 
"emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them 
beforehand would not be reasonable, when such care or 
services are rendered in a medical emergency of such 
nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as 
the veteran can be transferred safely to a VA or other 
Federal facility.  38 U.S.C.A. § 1725(f)(1).

However, it is noted that the Veterans Millennium Health 
Care and Benefits Act was enacted on November 30, 1999, 
and took effect 180 days after the date of enactment, 
i.e., May 29, 2000. Pub. L. 106-117, Title I, Subtitle B, 
§ 111, 113 Stat. 1556.  The Act made no provision for 
reimbursement of unauthorized expenses incurred prior to 
May 29, 2000.  Moreover, a VA interim final rule 
implementing the new statute provides that its effective 
date is May 29, 2000, and that VA would make retroactive 
payments or reimbursements for qualifying emergency care 
furnished on or after that date.  See 66 Fed. Reg. 36,467 
(2001).

Generally, when the law or regulation changes while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary, or 
if the law permits the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 312-13 
(1991).  However, Congress enacted section 1725 with an 
explicit effective date of May 29, 2000, preventing 
retroactive application prior to that date.  Likewise, the 
Secretary set an effective date for the implementing 
regulations that clearly does not permit retroactive 
application to the facts of this case.  Revised statutory 
or regulatory provisions may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 2002); see also VA 
O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33,421 (2000).

The veteran has argued that he is entitled to the benefit 
sought on appeal because he was in a medical emergency 
situation due to his service-connected disability.  
Indeed, the record confirms that he has been in receipt of 
a 30 percent rating for irritable colon at all relevant 
times.  However, even assuming without deciding that the 
veteran met the criteria set forth at 38 U.S.C. § 
1728(a)(2), all three criteria under 38 U.S.C.A. § 1728 
must be met in order to establish entitlement to 
reimbursement or payment of medical expenses.  Zimick, 11 
Vet. App. at 49.  In other words, entitlement to payment 
or reimbursement of the unauthorized medical expenses in 
question would be warranted only if the remaining two 
criteria were also met, i.e. the treatment in question was 
necessitated by a medical emergency and during a time in 
which VA medical facilities were not feasibly available.  
38 U.S.C.A. § 1728(a)(1), (3); 38 C.F.R. § 17.120(b), (c).

Thus, the Board must next determine whether the treatment 
rendered August 16, 2001 was for an emergency.  The 
statute and regulations specify that a "medical emergency" 
must be of such nature that delay in obtaining treatment 
would have been hazardous to life and health.  The U.S. 
Court of Appeals for Veterans Claims has noted that a 
medical emergency is "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  See Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994).

In that regard, the Board notes that in its October 2001 
letter, the VAMC indicated that after reviewing the 
medical reports concerning this period of treatment, it 
was the opinion of the medical clinical staff that there 
was no emergency which prevented the veteran from going to 
the VAMC for such treatment.  The Board believes this 
express medical opinion should be accorded considerable 
weight, especially in view of the lack of any medical 
evidence to the contrary.  Again, at record of a review by 
a VA physician notes the 2 day period of the symptoms as 
evidence that an emergency did not exist.

The Board notes that, with the exception of the veteran's 
post-treatment arguments to the contrary, there has been 
no showing or allegation of a medical emergency on August 
16, 2001 such that the veteran would have had to obtain 
his outpatient treatment from the Cox-Monett Hospital.  
Since the treatment in question was not shown to have been 
rendered in a medical emergency, the Board need not reach 
the remaining issue of whether other VA facilities were 
feasibly available.  Zimick, 11 Vet. App. at 49.

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
medical treatment provided by the Cox-Monett Hospital on 
August 16, 2001, must be denied.

ORDER

Entitlement to reimbursement or payment by VA of the cost 
of unauthorized medical treatment provided by Cox-Monett 
Hospital on August 16, 2001, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

